MERWIN, J.
It is not claimed by the defendant that the ground secondly stated in the order of the county judge is available. The only question, then, is as to the sufficiency of the affidavits on which the attachment was granted, on the subject of the nonresidence of the defendant.
It was stated in the affidavit of the plaintiff as follows:
“Deponent further says that the defendant, Walter W. Park, is not a resident of the state of New York, and that he resides at Forest City, in the state of Pennsylvania. Deponent states the residence' of said defendant upon information received by deponent from the following sources: Deponent saw said Walter W. Park in Elmira, New York, about a week ago, and deponent is informed by Roswell R. Moss, one of his attorneys in this action, that he (said Moss) has seen on file in the Chemung county clerk’s office, a chattel mortgage recently given by Marrianna Park to said Walter W. Park, dated February 12, 1894, wherein the residence of said Walter W. Park is stated as Forest City, Pa., and which said mortgage bears upon it the assignment thereof to Lewis M. Smith, dated February 12, 1894, upon which information, and which deponent believes, he believes said Walter W. Park to reside at Forest City, Pa.”
. This affidavit is followed by the affidavit of Mr. Moss, who says:
“That the information stated in the annexed affidavit of the plaintiff as having been given to him by the deponent, the deponent did give to said plaintiff, and stated the same to plaintiff truthfully. The deponent has seen on file in the office of the Chemung county clerk such a chattel mortgage, which bears upon it such an indorsement as stated in the said affidavit of the plaintiff, a true copy of which said chattel mortgage, with said indorsement and assignment thereon, is hereto attached.”
The mortgage is dated February 12,1894, and its execution is acknowledged by the mortgagor the same day, before á notary public in the city of Elmira. The mortgagee is: “Walter Park, of Forest City, Penna.”; and the mortgage is given to secure the payment of a note of $300, payable at an Elmira bank. The assignment is dated the same day as the mortgage, and is from Walter Park to Lewis M. Smith, and is witnessed by the notary public. It contains a guaranty of the payment of the mortgage.
The case of Steel v. Raphael (Sup.) 13 N. Y. Supp. 664, is quite in point. There an order denying a motion to vacate an attachment was affirmed by the general term of the First department, and in the opinion it is said:
•‘As to the allegations in respect to nonresidence the affidavit is sufficient. The allegation is positive as to the nonresidence of the defendants. It is true that their place of residence outside of the state of New York is stated on information and belief, and the sources of information and grounds of belief are not given.; and, if the jurisdiction of the court depended upon the establishment of that fact, the affidavit is undoubtedly defective. But it does not matter where they reside outside of the state, the court has jurisdiction.”
The case of Andrews v. Borland, 10 N. Y. St. Rep. 396, decided by the general term of Second department, is to the same effect.
It does not seem to be claimed by the respondent that an absolute statement of nonresidence would not be sufficient; but the argument is that, taking the whole affidavit together, it was not the intention to state the nonresidence absolutely, but only on informa*829tion and belief, the same as the place of residence is stated. This argument would seemingly have as well applied to the two cases above cited as to this. Those cases are authority against it.
The affidavit on which an attachment is granted should present a prima facie case. Lee v. La Compagnie, etc., 2 N. Y. St. Rep. 612. On a motion to vacate on the same papers, the averments of fact contained in the affidavits and the fair inferences to be drawn therefrom are to be deemed to be conceded as true for the purposes of the motion. Phillips v. Wortendyke, 81 Hun, 192. In Bank v. Alberger, 78 N. Y. 252, 258, it is said that, if any fact is shown which tends to show the existence of the statutory conditions, the judge would acquire jurisdiction, and the attachment should be sustained. In Leiser v. Rosman (Sup.) 10 N. Y. Supp. 415, it is said: “No reason is perceived why uncontradicted affidavits upon which an attachment is granted should not be construed with reasonable liberality.” In the present case, we are of the opinion that the affidavits presented a prima facie case of nonresidence.
But it is suggested that the county judge," on the application of the defendant to vacate the attachment, said, in substance, that the essential fact was not shown to his satisfaction, and that his conclusion cannot be reviewed any more than it could had he, in the first instance, refused the attachment on that ground. Whatever discretion the county judge had in the matter he exércised in favor of the plaintiff when he granted the attachment. The plaintiff acted upon this, went on, and had a levy made. It would not be right to say that this discretion could, on the application of defendant, and without notice to plaintiff, be recalled without giving the plaintiff a remedy. The defendant moved, as he had a right to do, under section 683 of the Code, to have the attachment vacated. Whether it was properly vacated should be determined according to the rules ordinarily applicable on motions to vacate attachments. The proper practice was followed by the plaintiff in order to have a review of the order. People v. Common Council of City of Buffalo, 30 Hun, 636.
The foregoing considerations lead to a reversal of the order of the special term, and the granting of the motion to vacate the order of the county judge of date March 2,1894.
Order of special term so far as appealed from reversed, with $10 costs and disbursements; and motion to vacate the order of the county judge filed March 2, 1894, granted, with $10 costs. All concur.